t c memo united_states tax_court edward a wagner and barbara wagner petitioners v commissioner of internal revenue respondent docket no filed date jared j scharf for petitioners michael d wilder for respondent memorandum opinion beghe judge this case is before us on respondent’s motion for summary_judgment under rule b that petitioner edward a 1except where otherwise noted rules referred to are the rules of this court and sections referred to are sections of the internal_revenue_code in effect in the year in question wagner petitioner is liable for the fraud addition_to_tax for the year in issue after concessions the sole issue for decision is whether we should conclude as a matter of law that petitioner is liable for the sec_6653 addition_to_tax for fraud for the taxable_year the facts set forth in the background portion of this opinion are stated solely for the purpose of deciding the motion and are not findings_of_fact for this case fed r civ p a 106_tc_343 n 98_tc_518 affd 17_f3d_965 7th cir background on date a grand jury convened in the u s district_court for the southern district of new york indicted petitioner and three alleged coconspirators for various crimes the indictment described a scheme as summarized below to establish fraudulent tax_shelters through the creation of limited_partnerships including caldwell properties caldwell whose funds contributed by individual investors solicited by the defendants were used to finance the purchase of movie rights the tax deductions and credits to which the investor-partners thereby ostensibly became entitled were grossly inflated by the reporting of purchase prices for the movies that greatly exceeded the prices actually paid_by the purchasers to perpetrate the deception two sets of books were maintained one to be shown to the government and the other accounting for what had really happened the set of books employed to prepare partnership returns of income and reports of the partners' distributive shares of deductions and credits was knowingly inflated for some of the partnerships not including caldwell checks drawn in amounts representing the inflated prices were provided to sellers of the films who endorsed these checks and returned them to the conspirators thereafter cash in lesser amounts than the face amounts of the checks was paid to the sellers in place of the checks resulting in skim money to the conspirators for other partnerships including caldwell the conspirators interposed a third party which they controlled between the seller and the purchaser of the film and used this controlled third party to achieve a similar inflation of these partnerships’ purchase prices for movies and concurrent diversion of skim money to the conspirators for caldwell the interposed controlled third party was cinepix establishment and the movie that was the subject of the transaction in issue was adios amigos in addition contracts were backdated so as to allow some of the purchases to avoid the operation of a change in law providing with effect on contracts not finalized prior to date that nonrecourse notes could no longer be included in the cost of a movie for the purpose of computing losses for and later years petitioner was the business and transactional lawyer for some of the partnerships but respondent now concedes that he did not receive any of the skim money resulting from the inflated prices in this respect his position differs from that of his three coconspirators who conceded the receipt of unreported income from skim money and fraud additions for some of their taxable years on date following a 12-week jury trial in the u s district_court for the southern district of new york in which the defendants were petitioner and his three coconspirators petitioner was convicted of one count of conspiracy to defraud the united_states in violation of u s c sec_371 thirteen counts of mail fraud in violation of u s c sec_1341 twenty-nine counts of aiding and assisting in the preparation of false tax returns in violation of sec_7206 and one count of knowingly making and subscribing a false and fraudulent personal income_tax return in violation of sec_7206 the indictment alleged 2the charges were summarized by the court that confirmed petitioner's disbarment as a new york attorney in re wagner n y s 2d n y app div that court also made reference to the criminal proceeding united_states v glantz cr s d n y in the subsequent securities case zola v gordon no civ wl s d n y june continued with respect to the last count under which petitioner was convicted that for purposes of sec_7206 petitioner unlawfully wilfully and knowingly made and subscribed his joint income_tax return form_1040 which contained and was verified by a written declaration that it was made under penalty of perjury and which he did not believe to be true and correct as to material matters to wit loss and investment_tax_credit on account of an investment in the caldwell film development partnership and income received from cinepix establishment petitioner claims that the testimony at the criminal trial only some of which is available to us indicates that he was an investor in caldwell who sublet an office to murray glantz one of the coconspirators who was the lawyer for caldwell and who controlled the dummy general_partner petitioner goes on to claim that glantz did virtually everything connected with caldwell and cinepix that there was no evidence that petitioner had anything at all to do with the transaction between the sellers and cinepix that petitioner had trouble obtaining caldwell partnership documents from glantz that petitioner assisted in the sale of caldwell interests but was not aware of the inflated purchase_price that petitioner was interested in caldwell for its profit potential and sold it on that basis to continued earlier decisions in zola v gordon 701_fsupp_67 s d n y and 685_fsupp_354 s d n y one of the witnesses at the trial that petitioner initiated an audit of the distributor and a lawsuit against the general_partner when the profit was not paid to the partners and that at trial the prosecutor's argument about caldwell only referred to witnesses who did not incriminate petitioner on this point made no effort to prove that petitioner intended to evade tax and did not prove that petitioner knew that the caldwell deal was based on an inflated purchase_price or otherwise would lead to an evasion of tax there was evidence at trial that can reasonably be interpreted to support many of these assertions on date respondent sent petitioners two statutory notices one for and and the other for and on date petitioners timely filed their petition with this court when petitioners filed their petition they resided in harrison new york discussion 3these notices contained determinations now conceded by respondent that petitioner was liable for the fraud addition_to_tax for all years from through not just for and also that petitioner had received profit from movie deals ie skim income in and 4petitioners' case in this court was consolidated with those of petitioner's coconspirators and their spouses but those other cases have since been severed by reason of the comprehensive settlements that have been reached in them in which as indicated in the text supra the other conspirators have conceded receipts of varying amounts of skim income and fraud additions summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials american manufacturers mut ins co v 388_f2d_272 2d cir boyd gaming corp v commissioner supra pincite 90_tc_678 rule a provides that either party may move with or without supporting affidavits for a summary adjudication in the moving party's favor upon all or any part of the legal issues in controversy summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 477_us_242 84_f3d_581 2d cir 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party must prove that there is no genuine issue of material fact and all factual inferences are viewed in the light most favorable to and all ambiguities resolved in favor of the nonmoving party 504_us_451 369_us_654 86_f3d_1526 9th cir affg in part and revg and remanding in part on this issue 103_tc_307 and affg tcmemo_1993_199 84_f3d_511 2d cir 928_f2d_528 2d cir boyd gaming corp v commissioner supra pincite whether an issue of material fact is genuine depends upon whether a reasonable trier of fact could find in favor of the nonmoving party eastman kodak co v image technical servs inc supra pincite n anderson v liberty lobby inc supra pincite 84_f3d_144 5th cir 73_f3d_13 2d cir richman v commissioner tcmemo_1993_32 assessments of credibility choices between conflicting versions of events and weighing of evidence are the prerogative of the finder of fact at trial not matters for summary_judgment anderson v liberty lobby inc supra pincite 85_f3d_1002 2d cir 974_f2d_1358 3d cir toushin v commissioner tcmemo_1995_ because summary_judgment decides against a party before trial we grant the remedy cautiously only after carefully ascertaining that the moving party has met all the requirements 326_us_1 106_tc_441 a motion for summary_judgment necessarily implicates the burden_of_proof that would apply at a trial on the merits anderson v liberty lobby inc supra pincite 897_f2d_97 2d cir thus where the moving party has the burden_of_proof by clear_and_convincing evidence his showing must be sufficient for the court to hold that no reasonable trier of fact could find for the nonmoving party 44_f3d_949 11th cir 799_f2d_254 6th cir it follows from these considerations that here where respondent has the burden of proving all the elements of fraud by clear_and_convincing evidence and has moved for summary_judgment we grant respondent’s motion only if she has met the burden of convincing us that no reasonable trier of fact could find that respondent has failed to prove any of the elements of fraud by clear_and_convincing evidence cf 76_f3d_1185 fed cir 74_f3d_1209 fed cir 984_f2d_1182 fed cir 828_f2d_1558 fed cir target therapeutics inc v scimed life systems inc no c-94-20775rpa wl n d cal date 740_fsupp_222 s d n y schneider usa inc v c r bard inc no civ a 89-819-ma wl d mass date symbol technologies inc v opticon inc no cb kmw wl s d n y date respondent bases her motion on the allegedly preclusive effect of petitioner's convictions under u s c sec_371 and sec_7206 and upon the issue of fraud under sec_6653 respondent contends that the opinion of the court_of_appeals for the ninth circuit in 683_f2d_1285 9th cir in combination with petitioner’s convictions under sec_7206 and u s c sec_371 and petitioner’s status as a sophisticated taxpayer compels the conclusion that petitioner's conviction establishes as a matter of law that his underpayment for was due to fraud for purposes of sec_6653 and thus that respondent's motion should be granted petitioners contend that the convictions on all these counts might have had nothing to do with receipt of income from an artificially inflated purchase_price paid_by caldwell to cinepix the conviction for conspiracy could be based on any one of eleven transactions the convictions under sec_7206 could be based on aiding_and_abetting others to commit the crime of aiding and assisting in the preparation of false returns of others the conviction under sec_7206 might have been with respect to unreported income from movie deals which respondent has conceded petitioner did not have further the convictions under sec_7206 and could be based on nothing more than petitioner's participation in the conspiracy under 328_us_640 respondent determined that petitioner was liable for an addition_to_tax for fraud for under sec_6653 this section imposes an addition_to_tax equal to percent of any underpayment in tax if any part of the underpayment is due to fraud to establish this respondent must show both that the taxpayer has underpaid his taxes for the year in question existence of underpayment and that some part of the underpayment is due to fraud fraudulent intent intent to evade tax 96_tc_858 affd on other issues 959_f2d_16 2d cir 94_tc_654 89_tc_1280 81_tc_640 respondent bears the burden of proving fraud and must carry this burden for each element of fraud by clear_and_convincing evidence sec_7454 rule b dileo v commissioner supra parks v commissioner supra hebrank v commissioner supra a conviction for willful falsification under sec_7206 does not estop a taxpayer from denying fraud 84_tc_636 in this case the parties have stipulated that there was an underpayment_of_tax by petitioners for the taxable_year it follows that the only remaining issue that respondent must prove is that of fraudulent intent petitioners have presented evidence indicating that petitioner received no skim income from the sale of adios amigos to caldwell properties and that he may not have known about the inflated nature of the reported purchase_price of the movie he was not an attorney for caldwell petitioners suggest that the jury may have convicted on the sec_7206 count because the prosecution convinced it that petitioner had received other film income--which respondent now concedes petitioner did not receive none of the counts on which petitioner was convicted singly or in combination establishes that petitioner had fraudulent intent indeed the judge at the criminal trial explicitly instructed the jury that it could convict on the sec_7206 counts whether or not petitioner intended to evade tax whereas he issued a contrasting instruction on a sec_7201 charge against petitioner's co-defendant murray glantz who was convicted under sec_7201 and who has conceded receipt of skim income and liability for the fraud addition see in re glantz n y s 2d app div summary_judgment on the tax_fraud issue against the taxpayer was affirmed in 683_f2d_1285 but there the taxpayer offering no evidence or argument that the false statements on his tax_return were made with any other intent than to defraud the government had not controverted the government's assertion that he had filed his materially false return with fraudulent intent id pincite here petitioner has adduced evidence and argument that he lacked fraudulent intent we conclude that this issue presents a factual dispute for trial respondent argues that petitioner’s intent to evade tax is evidenced by the fact that he was a sophisticated lawyer and investor that he was convicted under sec_7206 of assisting in the preparation of returns that were false and fraudulent and that he was convicted under u s c sec_371 of conspiring with others to defraud the united_states 5compare cimino v commissioner tcmemo_1994_80 munson v commissioner tcmemo_1991_377 twist v commissioner tcmemo_1986_497 siravo v commissioner tcmemo_1986_482 keeton v commissioner tcmemo_1985_599 in all of which summary_judgment as to fraud was granted to respondent based primarily on deemed admissions in chermack v commissioner tcmemo_1989_57 also there were indicia of fraud not present in the case at hand the two convictions however do not collaterally estop him from denying intent to evade his own tax_liability petitioner’s sophistication as a lawyer and investor may tend to show that he had such intent but here unlike the taxpayer in considine petitioner has made a showing in opposition to respondent's motion and the issue of intent is a triable issue of fact we therefore deny respondent’s motion for summary_judgment for the preceding reasons an order will be issued denying respondent’s motion for summary_judgment
